DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Drawings
Figures 27A-27C should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  
The drawings are objected to as failing to comply with C.F.R 1.84(h) because views must not contain center lines.  MPEP 608.02 V. 
The drawings are objected to as failing to comply with C.F.R 1.84(h)(3) because the plane upon which a sectional view is taken should be indicated on the view from which the section is cut by a broken line.  The ends of the broken line should be designated by Arabic or Roman numerals corresponding to the view number of the sectional view, and should have arrows to indicate the direction of sight.  Hatching must be used to indicate section portions of an object, and must be made by regularly spaced oblique parallel lines spaced sufficiently apart to enable the lines to be distinguished without difficulty.  MPEP 608.02 V.  Broken lines must be used and the ends of the broken lines should be designated by Arabic or Roman numerals corresponding to the view number of the sectional view.  Multiple identically numbered section lines currently exist, see A-A.
The drawings are objected to as failing to comply with 37 C.F.R. 1.84(q) because reference characters exist which are underlined while not indicating a surface or cross section on which they are placed.  Lead lines are required for each reference character except for those which indicate the surface or cross section on which they are placed.  Such a reference character must be underlined to make it clear that a lead line has not been left out by mistake.  MPEP 608.02 V. 
The drawings are objected to as failing to comply with 37 C.F.R. 1.84(q) because lead lines must originate in the immediate proximity of the reference character and extend to the feature. MPEP 608.02 V.  See at least 32b and 32c of fig. 11 and 35 of figure 15A.
The drawings are objected to because figure 15B has multiple unlabeled magnified/detailed view callouts with no associated figures.
The drawings are objected to because identical reference characters are used between different embodiments. As these figures are directed to different embodiments, different reference characters should be used.  See at least fig. 4-B vs 21 fig. 7-12D vs 13-15B vs 16-20.  See MPEP 608.01(g) and 37 CFR 1.84(p).	
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 27, all section lines, and all detailed/magnified views.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: identical reference characters are used between different embodiments. As the disclosure is directed to different embodiments, different reference characters should be used.  See at least the description of fig. 4-B vs 21 fig. 7-12D vs 13-15B vs 16-20.  See MPEP 608.01(g) and 37 CFR 1.84(p).	
Appropriate correction is required.

Claim Objections
Claim 6 is objected to because of the following informalities:  “the simplified pallet” of line 3 should be corrected to “the simplified pallet member”.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: linking portion to be used to fix in claim 3.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
There is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of claim(s) 1, as such it would not be proper to reject the claim(s) or their dependents on the basis of prior art. MPEP 2173.06 II.
Claim 1 recites the limitation "the transportation case" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the internal dimension shape" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the corner portion" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the corner portion" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 and its dependents are indefinite because it is not clear whether claim 1 is drawn to the sub-combination of a simplified pallet member only, for use with some 
The limitation of claim 1 of “[a] simplified pallet member equipped with … grounded portion …arranged and used at four corners under the transportation case” is led to be indefinite.  It is unclear if there is a single simplified pallet member with a single grounded portion that can exist at four corners under some transportation case, if there is a single simplified pallet member with a single grounded portion that can be used at a corner of some transportation case, if the claim is directed to multiple simplified pallet members, multiple grounded portions, a single simplified pallet member with multiple grounded portions usable at four corners of some transportation case, or some other interpretation.
The limitation of claim 1 that “the internal dimension shape of the corner portion of the installation portion and outer edge shape of the corner portion of the grounded portion are made agreeable through plane viewing.  It is unclear what the metes and bounds of “agreeable” are.  It is unclear what plane viewing is.  It is unclear “internal dimensional shape” of the corner portion of the installation portion covers.  It is unclear what the “outer edge shape” of the corner portion of the grounded portion covers.
Claim 2 recites the limitation "the installation surface" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the corner side" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
The limitation of claim 2 of “the installation surface of the transportation case of the aforementioned installation portion” is led to be indefinite.  From claim 1 the installation portion is part of the simplified pallet member and not the transportation case.  It is unclear if the installation surface of claim 2 is part of the transportation case of the installation portion.
Claim 3 recites the limitation "the transportation case" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 and its dependents are indefinite because it is not clear whether claim 3 is drawn to the sub-combination of a simplified pallet member only, for use with some transportation case, or whether the claim is drawn to the combination of a simplified pallet member and a transportation case.  This is because while some portion of the claim indicate that what is claimed is the sub-combination (note claim 3 line 1, for example), other portions of the claim indicate that what is claimed is the combination (note the structural limitation on lines 2-3, requiring the grounded portion be arranged and used under the transportation case).  It is noted further in connection with this limitation that it is by now well settled that features not claimed may not be relied upon in support of patentability.  In this office action, the transportation case is presumed not to be claimed in order for the examiner to give the claim its broadest reasonable interpretation.  Accordingly, all references in the claim to the transportation case are considered to be merely functional.  On the other hand, clarification of the scope of claim 3 is required.
Claim 3 recites the limitation "the linking portion" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the binding band" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the projected portion" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the binding band" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the hole portion" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the splicing screw" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 3 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dickner (US 20040025758).
Claim 3:  Dickner discloses a loading member 1 (simplified pallet member) equipped with a web 2 (installation portion) to install some transportation case and projection 7” (grounded portion) projected downward integrally from the web 2 (installation portion) and arranged and capable of being used under that transportation case, the loading member 1 (simplified pallet member) is characterized in that protrusions 8 (linking portion) of fixing member to be used to fix the loading member 1 (simplified pallet member) to the transportation case is formed in the aforementioned web 2 (installation portion) (see fig. 1, 4, 5)
The linking portion to be used to fix is/are interpreted under 35 U.S.C. 112(f) as a hole portion to link the binding band, a projection portion to link the binding band, a hole portion to link a splicing screw, and equivalents thereof.
Claim 5:  Dickner discloses the protrusions 8 (linking portion) being protrusions 8 (projected portion) to link some binding band formed by applying the binding band formed by applying the binding band to be used to fix the loading member 1 (simplified pallet member) to some transportation case (see fig. 1, 4, 5).

Claim(s) 3 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ando (JP 2004059076).
Claim 3:  Ando discloses a simplified pallet member equipped with a installation portion to install some transportation case and grounded portion projected downward integrally from the installation portion and arranged and capable of being used under 
The linking portion to be used to fix is/are interpreted under 35 U.S.C. 112(f) as a hole portion to link the binding band, a projection portion to link the binding band, a hole portion to link a splicing screw, and equivalents thereof.

    PNG
    media_image1.png
    263
    404
    media_image1.png
    Greyscale

Claim 6:  Ando discloses the linking portion being a hole portion to link some splicing screw to be used to fix the simplified pallet member to some transportation case (see annotated fig. 6 above).

Claim(s) 3 and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hooke (DE 2223859).
Claim 3:  Hooke discloses a simplified pallet member equipped with a installation portion to install some transportation case and grounded portion projected downward integrally from the installation portion and arranged and capable of being used under 
The linking portion to be used to fix is/are interpreted under 35 U.S.C. 112(f) as a hole portion to link the binding band, a projection portion to link the binding band, a hole portion to link a splicing screw, and equivalents thereof.

    PNG
    media_image2.png
    282
    428
    media_image2.png
    Greyscale

Claim 4:  Hooke discloses the linking portion being a hole portion to link some binding band formed by inserting that binding band to be used to fix the simplified pallet member to some transportation case (see annotated fig. 4 above).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached 892.
Tetsuya (WO 2013065592) shows a simplified pallet member equipped with installation portion to install some transportation case and grounded portion projected downward from the installation portion and capable of being arranged and used at a corner under some transportation case, wherein the corner portion of the installation portion and the outer edge of the corner portion of the grounded portion meet and the installation surface is formed in a sloped state such that the corner side of the corner portion is higher (see annotated inverted fig. 1 and 2 below).

    PNG
    media_image3.png
    355
    502
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    381
    527
    media_image4.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLAN D STEVENS whose telephone number is (571)270-7798.  The examiner can normally be reached on Monday-Friday 12-8 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571)272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/ALLAN D STEVENS/           Primary Examiner, Art Unit 3736